United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2382
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Luis Rodriguez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Missouri - Kansas City
                                  ____________

                            Submitted: February 7, 2013
                             Filed: February 13, 2013
                                  [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

      After Luis Rodriguez had served a portion of the supervised-release term
imposed as part of his sentence for a federal bank-robbery offense, he moved for early
termination of supervised release, arguing that he had adjusted well to supervision,
had completed all required programs, and had met all rules and regulations. The
district court1 denied the motion, and this appeal followed. After careful review of
the record, counsel’s brief, and Rodriguez’s pro se brief, we affirm.

       In the proceedings below, both the government and the probation officer who
was supervising Rodriguez opposed early termination. The probation officer, in
particular, noted in his written report to the court that Rodriguez had failed to make
several payments toward the large restitution obligation that was part of his criminal
sentence and incorporated in his supervised-release conditions. Noting that it had
considered the record and the parties’ arguments, the court stated that it had decided
to deny early termination, in part because the court believed that supervised release
would provide Rodriguez with more time and structure to meet his restitution
obligation. In these circumstances, we see no abuse of discretion in the denial of
early termination. See 18 U.S.C. § 3583(e)(1); United States v. Lowe, 632 F.3d 996,
997-98 (7th Cir. 2011) (denial of motion for early termination of supervised release
is reviewed for abuse of discretion).

      Accordingly, we affirm. We also grant counsel leave to withdraw.
                     ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-